Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 23, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  157918
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                    SC: 157918                         Megan K. Cavanagh,
  In re PILAND, Minors.                                             COA: 340754                                         Justices
                                                                    Ingham CC Family Division:
                                                                    17-000591-NA

  _______________________________________/

          On April 10, 2019, the Court heard oral argument on the application for leave to
  appeal the May 15, 2018 judgment of the Court of Appeals. On order of the Court, the
  application is again considered. MCR 7.305(H)(1). In lieu of granting leave to appeal,
  we AFFIRM the holding of the Court of Appeals that MCL 722.634 applies to child
  protective proceedings. We also agree with the respondents that, in a proceeding under
  MCL 712A.2(b)(1), the availability of an instruction based on MCL 722.634 does not
  depend on whether the respondents’ failure to provide specified medical treatment for a
  child is characterized as an act of neglect or an act of refusal. We nevertheless VACATE
  that part of the judgment of the Court of Appeals stating that “the trial court must instruct
  the jury that ‘[a] parent or guardian legitimately practicing his religious belief who
  thereby does not provide medical treatment for a child, for that reason alone shall not be
  considered a negligent parent or guardian.’ ” (Emphasis added.) This part of the Court
  of Appeals’ judgment was premature, because the respondents’ entitlement to a jury
  instruction based on MCL 722.634 depends on the evidence that is ultimately presented
  at the respondents’ adjudication trial. See, e.g., Camden Fire Ins Co v Kaminski, 352
Mich. 507, 511 (1958); see also MCR 2.512. We REMAND this case to the Ingham
  Circuit Court for further proceedings. On remand, the trial court must provide an
  instruction that is consistent with MCL 722.634 if such an instruction is requested by the
  respondents and if a rational view of the evidence supports the conclusion that the failure
  to provide medical treatment was based on the respondents’ legitimate practice of their
  religious beliefs.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 23, 2019
           s0521
                                                                               Clerk